Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 1 of 11




                                 United States District Court
                                           for the
                                 Southern District of Florida

  Bluegreen Vacations Unlimited, Inc. )
  and Bluegreen Vacations             )
  Corporation, Plaintiffs,            )
                                      )
  v.                                  ) Civil Action No. 20-24681-Civ-Scola
                                      )
  Timeshare Lawyers P.A., and others, )
  Defendants.                         )

   Amended 1 Omnibus Order on the Lawyer Defendants’ Motions to Dismiss
          Plaintiffs Bluegreen Vacations Unlimited and Bluegreen Vacations
  Corporation (collectively “Bluegreen”) filed this action against Defendants
  Timeshare Lawyers, Carlsbad Law Group, LLP, Gallagher-Clifton, LLC, MG&N
  Group, LLC, Yuge Internet Marketing, LLC, Bigly Internet Marketing, LLC, Bigly
  Internet Marketing, LLC, VCF Enterprises, LLC, Rich Folk, William Wilson, JL
  Slattery, Patrick Thompson, Padriac Deighan, Patrick Stewart, Angela
  Consalvo, and David J. Crader. (ECF No. 1.)
           Bluegreen, a company in the business of selling timeshare interests in
  Florida, brings this action against the Defendants for damages resulting from
  the Defendants’ participation in a scheme to induce Bluegreen timeshare
  owners to breach timeshare contracts. Defendants Timeshare Lawyers,
  Gallagher-Clifton, Carlsbad Law, Thompson, Deighan, Stewart, and Slattery
  (the “Lawyer Defendants”) filed separate motions to dismiss the complaint for
  failure to satisfy the heightened pleading requirements of Rule 9(b). (ECF Nos.
  8, 48, 51, 52, 56.) 2 Defendants Deighan and Thompson also argue that the
  complaint should be dismissed because Bluegreen failed to pierce the corporate
  veil. (ECF Nos. 48, 51, 52.) Because the motions raise similar arguments, the
  Court will address all motions in this order. After careful consideration,
  Defendants Carlsbad Law, Slattery, Timeshare Lawyers, and Thompson’s

  1 This order amends its predecessor to the extent it grants in part and denies in part Defendant

  Deighan’s motion to dismiss for insufficient service, quashes service of process, and allows
  Bluegreen to re-attempt to serve Deighan. Additionally, because the Court is not dismissing the
  claims against Deighan and affording Bluegreen leave to perfect service, the Court will address
  Deighan’s remaining arguments in his motion to dismiss.
  2 The Defendants in this case, who are represented by different counsel, were served at

  different times and raise similar claims. The Court will address the motions in separate orders.
  On August 11, 2021, the Court entered its first order on the Marketing Defendants motion to
  dismiss. (ECF No. 95.) To the extent that they are relevant, the Court’s rulings in that order are
  adopted here.
Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 2 of 11




  motions to dismiss are denied (ECF Nos. 8, 48, 51, 52, 56) and Defendant
  Deighan’s motion to dismiss is granted in part and denied in part. (ECF No.
  48).

      1. Background 3

         This action involves an alleged scheme by all named Defendants to offer
  Bluegreen timeshare owners a way to get out of their contracts. Individual
  timeshare owners purchase timeshare interests through Bluegreen and enter
  into purchase agreements. (ECF No. 1 at ¶ 58.) If an owner obtains financing
  for their purchase, the Bluegreen timeshare owner also executes a promissory
  note. (Id.) The purchase agreement and promissory note control the benefits
  and obligations of timeshare ownership and establish a legal relationship
  between Bluegreen and the timeshare owners. (Id.)
         The Defendants are not parties to the timeshare contracts between
  Bluegreen and timeshare owners. (Id. ¶ 59.) The Defendants, however, allegedly
  participate in an unlawful scheme to induce Bluegreen owners to breach their
  timeshare contracts through nonpayment. (Id.)
         The scheme is comprised of four components: the Marketing Defendants
  (TSC, VCF, Wilson, and Folk), the Third-Party Advertiser Defendants (Yuge
  Internet Marketing, LLC, Bigly Internet Marketing, LLC, and David J. Crade,
  the Lawyer Defendants (Timeshare Lawyers, Gallagher-Clifton, Carlsbad Law,
  Thompson, Deighan, Stewart, and Slattery); and the Credit Repair Defendants
  (MG&N Consulting, LLC and Angela Consalvo).
         The Marketing Defendants falsely advertise timeshare exit services by
  promoting a legitimate process to exit timeshare contracts. (Id. at ¶ 53.)
  However, the process is not legitimate and instead induces Bluegreen owners
  to breach their timeshare contracts through nonpayment. (Id. at ¶ 54.) The
  Marketing Defendants charge thousands of dollars to help Bluegreen owners
  breach the timeshare contracts. (Id. at ¶ 57.) The Marketing Defendants
  advertise their services on the Third-Party Marketing Defendants’ websites that
  rate various timeshare exit companies. Those websites are intended to direct
  Bluegreen owners to the Marketing Defendants. The Marketing Defendants also
  employ telephone sales tactics, during which case analysts make false
  statements to timeshare owners regarding the legality of their services. (Id. at
  ¶ 135.)
         The Lawyer Defendants, in exchange for a fee, execute a letter directed to
  Bluegreen that is intended to “cut off any communication between Bluegreen

  3This Background section is adopted from Court’s earlier order on the Marketing Defendants’
  motion to dismiss. (ECF No. 85.)
Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 3 of 11




  and the Bluegreen timeshare owners, and constitutes the entirety of the
  ‘service’ the Lawyer Defendants perform.” (Id. at ¶ 33.) Lastly, the Credit Repair
  Defendants manipulate the timeshare owners’ credit reports and remove
  negative trade lines related to the timeshare owner’s default on the timeshare
  contracts. (Id. at ¶ 44.) Additionally, they also file false police reports claiming
  identify theft on behalf of timeshare owners to discourage credit bureaus from
  reporting negative information. (Id. at ¶ 45.)
         Bluegreen initiated this action against the Defendants alleging claims of
  false advertisement and contributory false advertisement in violation of the
  Lanham Act, 15 U.S.C. § 1125(a)(1), tortious interference with contractual
  relations, violation of Florida’s Deceptive and Unfair Trade Practices Act
  (“FDUPTA”), and civil conspiracy to commit tortious interference. (ECF No. 1.)

     2. Legal Standards

         At the pleading stage, a complaint must contain “a short and plain
  statement of the claim showing the [plaintiff] is entitled to relief.” Fed. R. Civ. P.
  8(a). Although Rule 8(a) does not require “detailed factual allegations,” it does
  require “more than labels and conclusions”; a “formulaic recitation of the
  elements of a cause of action will not do.” Bell Atl. Corp v. Twombly, 550 U.S.
  544, 555 (2007). To survive a motion to dismiss, “factual allegations must be
  enough to raise a right to relief above the speculative level” and must be
  sufficient “to state a claim for relief that is plausible on its face.” Id. at 555,
  570. “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
  (2009). “The mere possibility the defendant acted unlawfully is insufficient to
  survive a motion to dismiss.” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,
  1261 (11th Cir. 2009), abrogated on other grounds by Mohamad v. Palestian
  Authority, 132 S. Ct. 1702 (2012).
         In considering a Rule 12(b)(6) motion to dismiss, the court’s review is
  generally “limited to the four corners of the complaint.” Wilchombe v. TeeVee
  Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009) (quoting St. George v. Pinellas
  County, 285 F.3d 1334, 1337 (11th Cir. 2002)). In reviewing the complaint, the
  court must do so in the light most favorable to the plaintiff, and it must
  generally accept the plaintiff’s well-pleaded facts as true. See Hishon v. King &
  Spalding, 467 U.S. 69, 73 (1984); Am. United Life Ins. Co. v. Martinez, 480 F.3d
  1043, 1057 (11th Cir. 2007). But “[c]onclusory allegations, unwarranted
  deductions of facts or legal conclusions masquerading as facts will not prevent
  dismissal.” Jackson v. Bellsouth Telecomms., 372 F.3d 1250, 1262 (11th Cir.
Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 4 of 11




  2004) (citation omitted); see also Iqbal, 129 S. Ct. at 1949 (“[T]he tenet that a
  court must accept as true all of the allegations contained in a complaint is
  inapplicable to legal conclusions”).

     3. Analysis

         The complaint alleges several claims against the Lawyer Defendants. In
  Count III, Bluegreen alleges that the Lawyer Defendants participated in
  contributory false advertising in violation of the Lanham Act. In Count V, the
  complaint alleges that the Lawyer Defendants tortiously interfered with
  Bluegreen’s timeshare contracts by representing that the Marketing
  Defendants’ scheme was legal. The complaint alleges a violation of FDUPTA in
  Count VI and Count VII alleges that the Lawyer Defendants participated in a
  civil conspiracy with the remaining Defendants.
         All motions argue that Bluegreen’s complaint fails to satisfy the pleading
  requirements of Rule 9(b). The Court adopts its earlier ruling that Rule 9(b)’s
  heightened pleading requirements do not apply to Bluegreen’s claims for false
  advertising under the Lanham Act, FDUPTA, and state law tortious interference
  claims. (ECF No. 95.) Accordingly, all of the motions are denied on this ground.
  The Court turns to each group of Defendants’ remaining arguments.

     A. Defendants Carlsbad Law and JL Slattery

         Carlsbad Law and JL Slattery summarily argue in their motions to
  dismiss that Counts III, V, VI, and VII should be dismissed because the
  complaint lumps the Lawyer Defendants such that is impossible for Carlsbad
  Law and Slattery to know what facts give rise to Bluegreen’s claims. (ECF No. 8
  at 4.) The Court disagrees.
         The complaint alleges that Carlsbad Law is a limited liability partnership
  organized under the laws of California. (ECF No. 1 at ¶ 68.) Slattery, a citizen of
  California, is the managing partner of Carlsbad Law. (Id. at ¶ 69.) Carlsbad
  Law and Slattery “purport to represent Bluegreen owners located in Florida,
  have contracted with Bluegreen owners located in Florida, …have conspired
  with the Marketing Defendants to falsely solicit Bluegreen owners and other
  consumers located in Florida….” (Id. at ¶ 83.) The complaint claims that the
  Lawyer Defendants, including Carlsbad Law and Slattery, have agreed to
  participate in the fraudulent scheme and negotiated a fee-sharing agreement
  with them. (Id. at ¶¶ 142, 143.) The complaint explains that the Lawyer
  Defendants “role in the scheme is to create the appearance that the exorbitant
  fees charged by the Marketing Defendants is due to the value of the legal
  services provided,” even though the Lawyer Defendants perform minimal work
Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 5 of 11




  and receive a minimal fee.
         In general, a shotgun pleading fails to give the defendants adequate
  notice of the claims against them and the grounds upon which each claim
  rests.” Embree v. Wyndham Worldwide Corp., 779 F. App’x. 658, 662 (11th Cir.
  2019). This is not the case here. Although the complaint includes several joint
  allegations against all of the Lawyer Defendants, as indicated above the
  complaint alleges facts specific to each of the Lawyer Defendants. The mere fact
  that the Lawyer Defendants are grouped together, alone, is insufficient to
  dismiss the complaint as a shotgun pleading. Bluegreen is alleging that all of
  the Defendants, including the Lawyer Defendants, worked together to interfere
  with Bluegreen’s contracts with the timeshare owners. Thus, it is proper that
  some of the Counts to be against all of the Defendants or a group of
  Defendants. Wyndham Vacation Ownership, Inc. v. Clapp Bus. L., LLC, 411 F.
  Supp. 3d 1310, 1316 (M.D. Fla. 2019) (denying shotgun pleading argument in
  timeshare exit case).
         Carlsbad Law and Slattery also argue that the Court should order
  Bluegreen to file a more definite statement. Under Rule 12(e) of the Federal
  Rules of Civil Procedure, “a party may move for a more definite statement of a
  pleading to which a responsive pleading is allowed but which is so vague or
  ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ.
  P. 12(e). “Since courts have liberally construed the pleading standard under
  Rule 8(a), a short and plain statement will be enough, unless upon motion it is
  shown that the pleading is so ambiguous that a party cannot reasonably
  respond.” Bluegreen Vacations Unlimited, Inc. v. Timeshare Termination Team,
  LLC, No. 20-CV-25318, 2021 WL 1177481, at *1 (S.D. Fla. Mar. 29, 2021)
  (Bloom, J.) (internal citations omitted). “The purpose of the pleading standards
  under [Federal Rule of Civil Procedure] 8 is to strike at unintelligibility rather
  than want of detail and allegations that are unclear due to a lack of specificity
  are more appropriately clarified by discovery rather than by an order for a more
  definite statement.” Icon Health & Fitness, Inc., v. IFITNESS, Inc., No. 12-20125,
  2012 WL 1120925, at *6 (S.D. Fla. Apr. 3, 2012) (internal quotations and
  citations omitted).
         The complaint provides adequate notice and includes sufficient detail to
  Carlsbad Law and Slattery to understand and defend against the claims in the
  complaint. Bluegreen Vacations, 2021 WL 1177481, at *2. Carlsbad Law and
  Slattery also argue that the complaint is overly vague because it doesn’t
  identify the specific timeshare owners they purportedly helped induce or what
  timeshare contracts were breached because of the scheme. However, specific
  contract identification is unnecessary at this stage. Hilton Resorts Corp. v.
  Sussman, No. 19CV305ORL40DCI 9CV305ORL40DCI, 2019 WL 2717164, at
Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 6 of 11




  *4 (M.D. Fla. June 28, 2019). For these reasons, Carlsbad Law and Slattery’s
  motion to dismiss is denied. (ECF No. 8.)

     B. Timeshare Lawyers

          Timeshare Lawyers likewise argue that the complaint should be
  dismissed because the complaint fails to allege how Timeshare Lawyers
  participated in the fraudulent scheme and that upon their own investigation, it
  does not appear that they are handling any Bluegreen cases referred by any of
  the other defendants. (ECF No. 56 at 4.) The questions of whether Timeshare
  Lawyers actually worked on any Bluegreen timeshare exit cases (or how many)
  and who referred those cases are not dispositive at this pleading stage.
          The complaint alleges that as part of their scheme, the Marketing
  Defendants and Third-Party Marketing Defendants refer Bluegreen timeshare
  owners to Timeshare Lawyers and other Lawyer Defendants. (ECF No. 1 at
  ¶ 83.) Timeshare Lawyers agree to accept a small flat fee in exchange for
  accepting the Marketing Defendants’ customers, including Bluegreen owners
  (Id. at ¶ 29.) The complaint claims that absent their participation, the
  Marketing Defendants’ scheme would not appear to be legal and therefore not
  be successful in inducing timeshare owners. (Id. at ¶ 141.) The Lawyer
  Defendants send demand letters to Bluegreen advising it that the owners are
  going to terminate their timeshare contracts on unlawful grounds. (Id. at
  ¶ 272.) At this stage, the Court finds this to be sufficient and Timeshare
  Lawyer’s motion to dismiss is denied. (ECF No. 56.)

     C. Patrick Thompson

         Defendant Thompson is the principle of Timeshare Lawyers. He moves to
  dismiss the complaint because it fails to sufficiently allege that he participated
  in the scheme or what his specific misconduct was. However, the complaint
  alleged that like the other Lawyer Defendants, Thompson agreed to accept a
  small flat fee in exchange for accepting the Marketing Defendants’ customers.
  (ECF No. 1 at ¶ 29.) The Lawyer Defendants, including Thompson, create the
  appearance that the Marketing Defendants’ timeshare exit service is not only
  legal but worth the high fees they charge. (Id. at ¶ 145.) As noted above, the
  Lawyer Defendants sent letters to Bluegreen regarding the timeshare owner’s
  termination of the contract. (Id. at ¶ 272.) As the Court explained above, at this
  stage and in light of the allegations in the complaint, it is not dispositive that
  the complaint, at times, groups the Lawyer Defendants. Their alleged
  participation in the scheme is clear from the complaint and puts Thompson on
  notice of the misconduct that gives rise to the claims against him. Wyndham
Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 7 of 11




  Vacation, 411 F. Supp. 3d at 1316-17.
         Thompson also argues that all of the claims against him should be
  dismissed because Bluegreen failed to adequately allege veil piercing. This
  argument is unavailing. The corporate-shield doctrine does not defeat
  Bluegreen’s claims because it seeks to hold all of the individual Lawyer
  Defendants personally liable as knowing participants in the Marketing
  Defendant’s deceitful scheme. Wyndham Vacation, 411 F. Supp. 3d at 1317-18
  (“Plaintiffs may inadequately plead a claim for piercing the corporate veil, but
  they are not seeking to hold Scroggs and Bowe liable on that theory. Instead,
  Plaintiffs seek to hold all individual Defendants personally liable as direct
  participants in the improper conduct.”); Louis Vuitton Mallatier, S.A. v. Mosseri,
  736 F.3d 1339, 1353 (11th Cir. 2013) (“Because Louis Vuitton alleges that
  Mosseri committed intentional torts, his corporate shield defense to
  personal jurisdiction fails under Florida law.”).

     D. Padriac Deighan

        Defendant Deighan, one of the Lawyer Defendants, moves to dismiss the
  complaint for several reasons. First, he argues that the complaint was
  improperly served. (ECF No. 48 at 2.) The process server’s affidavit indicates
  that he served the complaint on a clerk named Olivia at the Trump Tower in
  Las Vegas, Nevada. (ECF No. 29.) The affidavit cites to Nevada Statute
  14.090(1)(a), which provides that if a person resides in a place where access is
  not reasonably available except through a gate, and the guard denies access to
  the residence, that person may be lawfully served with any legal process by
  leaving a copy of the summonses and complaint with the guard. Deighan
  argues that service is improper under Nevada state law and under the Federal
  Rules of Civil Procedure. Deighan explains that Trump Tower is not his
  residence, instead it is a hotel that he sometimes stays at and it has more than
  1,300 rooms. Deighan does not personally know Olivia and did not authorize
  her to receive service on his behalf. Deighan avers that he received the
  complaint one month before he filed his motion to dismiss.
        Curiously, Bluegreen responds to Deighan’s argument in a footnote in its
  response in opposition. It argues that Deighan’s motion to dismiss is untimely
  because it was filed 89 days after the complaint was served on Olivia. (ECF No.
  50 at 5.) The Court notes that Bluegreen does not dispute Deighan’s argument
  that the Nevada statute is inapplicable because the place of service was a hotel
  and not a residence with a guard gate.
        For a court to have personal jurisdiction over a defendant, there must be
  proper service of process. Prewitt Enters., Inc. v. OPEC, 353 F.3d 916, 921 (11th
Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 8 of 11




  Cir. 2003) (“‘[S]ervice of summons is the procedure by which a court having
  venue and jurisdiction of the subject matter of the suit asserts jurisdiction over
  the person of the party served.’”) (quoting Miss. Publ’g Corp. v. Murphree, 326
  U.S. 438, 444-45 (1946)); see also Robinson v. Hogansville Police Dep't, 159
  Fed. Appx. 137, 138 (11th Cir. Dec. 15, 2005) (federal court is without
  jurisdiction over a defendant unless the defendant has been properly served).
  “A defendant’s actual notice is not sufficient to cure defectively executed
  service.” Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).
         Federal Rule of Civil Procedure 4(e)(1) allows for service of process
  pursuant to state law. Delisfort v. U.S. Bank Tr., N.A. for LSF9 Master
  Participation Tr., No. CV 16-60730-CIV, 2016 WL 8729960, at *1 (S.D. Fla. July
  15, 2016) (Scola, J.). The parties agree that Nevada law governs whether
  Deighan was properly served. Indeed, Bluegreen relies on the process server’s
  affidavit that Deighan was served in Nevada pursuant to Nevada Statute
  14.090(1)(a). See NRS § 14.090(1)(a) (if there is a guard posted at the gate of
  the residence and the guard denies access to the residence, service is effective
  upon leaving a copy with the guard).
         The Court finds that Bluegreen has not properly served Defendant
  Deighan. As the service affidavit points out, the complaint was served on a
  receptionist at a hotel. This does not seem to be a permissible method of
  service under Nevada law. Nor does Bluegreen cite to any case law applying
  that statute to permit service in similar circumstances. Kriston v. Peroulis, No.
  CIVA09CV00909MSKMEH, 2010 WL 1268087, at *4 (D. Colo. Mar. 29, 2010)
  (Krieger, J.), aff’d, 500 F. App’x 744 (10th Cir. 2012) (finding improper service
  of defendant because “there are no factual allegations indicating that Mr.
  Accardi’s residence had a gate with no guard and through which there was not
  reasonable manner of access such that section 14.090 is applicable.”). There
  has been no showing that a hotel the Defendant sometimes stays at is his
  residence. Additionally, it is not clear from the affidavit or the Plaintiff’s
  response in opposition why Mr. Deighan was served there as opposed to his
  permanent residence or his law office. There is also no indication what steps
  were taken to personally serve Mr. Deighan prior to dropping the complaint off
  with a hotel receptionist.
         Although the Court finds that service of process on Defendant Deighan
  was improper, the Court will not dismiss the claims against Deighan. Deighan
  has not argued that he has been prejudiced and there is no indication that
  service cannot be perfected. Federal Rule of Civil Procedure 12(b)(5) permits the
  Court to quash service of process and require the Plaintiffs to re–attempt
  service. Delisfort, 2016 WL 8729960 at *2 (citing Geer v. McGregor, No. 10–cv–
  2219, 2011 WL 5508983, at *3 (D.S.C. Oct. 18, 2011) (“[W]hen there is no
Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 9 of 11




  prejudice and service can be accomplished, courts generally will quash the
  insufficient service and allow the plaintiff to perfect service.”); Wilson v. Arizona
  Classic Auto, No. 09-80344-CIV, 2009 WL 3762983, at *2 (S.D. Fla. Nov. 10,
  2009) (Marra, J.) (granting in part motion to dismiss for insufficient service,
  quashing service, and order that the plaintiff attempt to re-serve the defendant
  within 90 days).
          Defendant Deighan also argues that the complaint should be dismissed
  for failure to pierce the corporate veil. This argument is unavailing because the
  complaint claims that all of the individual Lawyer Defendants are personally
  liable as knowing participants in the Marketing Defendant’s deceitful scheme.
  Wyndham Vacation, 411 F. Supp. 3d at 1317-18. As with the other Lawyer
  Defendants, the complaint alleges that Deighan negotiated a flat fee for each
  time share owner that attempted to unlawfully terminate their contract. (ECF
  No. 1 at ¶¶ 29, 143, 144.)
          Lastly, Deighan argues that the complaint should be dismissed for failure
  to add indispensable parties Tim Clark and his company Tradebloc, Inc.
  Deighan argues that Tim Clark and Tradebloc provide the same services that
  Bluegreen accuses the Defendants of offering and has advanced an unfavorable
  affidavit regarding the Defendants’ scheme. (ECF No. 48 at 7.)
          To determine whether a court should dismiss an action for failure to join
  an indispensable party, courts must apply the criteria set forth in Federal Rule
  of Civil Procedure 19. See Challenge Homes, Inc. v. Greater Naples Care Ctr.,
  Inc., 669 F.2d 667, 669 (11th Cir.1982). The burden is on the moving parties to
  establish indispensability. Ship Const. & Funding Servs. (USA), Inc. v. Star
  Cruises PLC, 174 F. Supp. 2d 1320, 1325 (S.D. Fla. 2001) (King, J.). The
  Eleventh Circuit employs a two-step approach when analyzing a motion
  to dismiss for failing to join a required party pursuant to Rule 19. First, the
  Court decides whether complete relief can be issued if the non-party is not
  joined. City of Marietta v. CSX Transp. Inc., 196 F.3d 1300, 1305 (11th
  Cir.1999) (recognizing that the first question is “whether complete relief can be
  afforded in the present procedural posture, or whether the nonparty’s absence
  will impede either the nonparty’s protection of an interest at stake or subject
  parties to a risk of inconsistent obligations.”). Second, the Court must decide
  whether joinder is feasible. Mid-Continent Cas. Co. v. Basdeo, No. 08-61473-
  CIV, 2009 WL 2450386 at *2-3 (S.D. Fla. Aug. 7, 2009) (Zloch, J.). “If the
  absent party’s joinder is not feasible—i.e., joinder would defeat the court’s
  subject-matter jurisdiction, the absent party is not subject to the court’s
  personal jurisdiction, or the absent party properly objects to the venue of the
  action—the court must consider if, in equity and good conscience, the action
  should proceed among the existing parties or should be dismissed.” Raimbeault
Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 10 of 11




   v. Accurate Mach. & Tool, LLC, 302 F.R.D. 675, 683 (S.D. Fla. 2014) (Bloom, J.).
   “Thus, dismissal for failure to join an indispensable party is only appropriate
   where the nonparty cannot be made a party.” Mid–Continent Cas. Co., 2009 WL
   2450386, at *2.
           Deighan fails to show that Clark and Tradebloc are indispensable parties
   to this action. Deighan’s argument appears to question why Bluegreen chose to
   sue the Defendants and not Clark and Tradebloc which advertise that “they
   can prevent developers from negatively impacting a timeshare owner’s credit.”
   (ECF No. 48 at 7.) Notably, Deighan does not argue that the nonparties aided
   in inducing any Bluegreen owners to breach their contracts and fails to
   connect the nonparties conduct to this action. Nor does his motion explain
   what the nonparties’ interest would be in this litigation or why a judgment
   without the nonparties would prevent the parties in this action from receiving
   complete relief. Devs. Sur. & Indem. Co. v. Harding Vill., Ltd., No. 06-21267-CIV,
   2007 WL 465519, at *5 (S.D. Fla. Feb. 9, 2007) (Cooke, J.) (denying motion to
   dismiss for failure to join indispensable parties because the movant failed to
   show that adjudication of the case without the nonparties would affect the
   rights and liabilities of the nonparties and the parties to the case).
           Moreover, even if Deighan argued that the nonparties were joint
   tortfeasors in the purported scheme, it is well settled that “it is not necessary
   for all joint tortfeasors to be named as defendants in a single lawsuit.”
   Raimbeault, 302 F.R.D. at 683; Lyons v. O’Quinn, 607 F. App’x 931, 934 (11th
   Cir. 2015) (reversing district court finding that a nonparty was indispensable
   because the district court departed from this Circuit’s bright-line rule that
   “where joint tortfeasors may be jointly and severally liable, neither tortfeasor is
   an indispensable party.”); Herpich v. Wallace, 430 F.2d 792, 817 (5th Cir.1970)
   (“Rule 19 ... was not meant to unsettle the well-established authority to the
   effect that joint tortfeasors or coconspirators are not persons whose absence
   from a case will result in dismissal for non-joinder.”). Further, if the parties
   were indispensable, dismissal on this ground is still unjustified at this juncture
   because Deighan did not argue that joinder of the nonparties is feasible.
   Moreiras v. Scottsdale Ins. Co., No. 20-CV-21303, 2020 WL 2084851, at *3
   (S.D. Fla. Apr. 30, 2020) (Bloom, J.); Rodriguez v. GeoVera Speciality Ins. Co.,
   No. 1:18-CV-23585-UU, 2018 WL 10435015, at *2 (S.D. Fla. Sept. 25, 2018)
   (Ungaro, J.) (denying motion to dismiss for failure to join where movant failed
   to demonstrate that indispensable party could not be joined to the action.).
           For these reasons, the Court grants in part and denies in part Mr.
   Deighan’s motion to dismiss. (ECF No. 48.)
Case 1:20-cv-24681-RNS Document 99 Entered on FLSD Docket 08/23/2021 Page 11 of 11




      4. Conclusion
         For these reasons, Defendants Carlsbad Law, Slattery, Timeshare
   Lawyers, and Thompson’s motions to dismiss are denied (ECF Nos. 8, 48, 51,
   52, 56) and Defendant Deighan’s motion to dismiss is granted in part and
   denied in part (ECF No. 48). The Court quashes the service of process on
   Deighan. Bluegreen must perfect service by September 30, 2021.

         Done and ordered at Miami, Florida, on August 23, 2021.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
